[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________                FILED
                                                      U.S. COURT OF APPEALS
                            No. 09-13950                ELEVENTH CIRCUIT
                                                            JUNE 11, 2010
                        Non-Argument Calendar
                                                             JOHN LEY
                      ________________________
                                                              CLERK

                D. C. Docket No. 09-00090-CR-T-23-TGW

UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,

                                 versus

JULES P. GACHETTE,

                                                        Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                             (June 11, 2010)

Before PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
      Jules Gachette appeals his convictions for distribution of cocaine base

within 1,000 feet of a playground, and distribution of 5 grams or more of cocaine

base, both in violation of 21 U.S.C. § 841(a)(1). He asserts that there was

insufficient evidence to prove, beyond a reasonable doubt, that he was in fact the

individual involved in the charged crimes, since the undercover detectives did not

arrest him immediately upon purchasing the drugs, the detectives’ description of

the perpetrator did not match his physical description, and he was identified in part

with a mug shot and a driver’s license photo some time after the drug purchase.

Upon review of the record and consideration of the parties’ briefs, we affirm.

      We review de novo whether there is sufficient evidence to support a jury’s

verdict, viewing the evidence “in the light most favorable to the government, with

all reasonable inferences and credibility choices made in the government’s favor.”

United States v. Calderon, 127 F.3d 1314, 1324 (11th Cir. 1997). As this Court

has observed:

      “It is not necessary that the evidence exclude every reasonable
      hypothesis of innocence or be wholly inconsistent with every
      conclusion except that of guilt, provided that a reasonable trier of fact
      could find that the evidence established guilt beyond a reasonable
      doubt. A jury is free to choose among the constructions of the
      evidence.”

Id. (quoting United States v. Hardy, 895 F.2d 1331, 1334 (11th Cir. 1990)).

      “‘[C]redibility determinations are the exclusive province of the jury,’” and

                                          2
we must accept them unless the testimony is incredible as a matter of law. Id. at

1325 (quoting United States v. Parrado, 911 F.2d 1567, 1571 (11th Cir. 1990)). A

witness’s testimony is considered incredible as a matter of law only if it is

“unbelievable on its face,” in that it relates to “facts that the witness physically

could not have possibly observed or events that could not have occurred under the

laws of nature.” Id. (internal quotation marks and alteration omitted).

      To convict a defendant of distribution of cocaine base, the government must

prove beyond a reasonable doubt that the defendant knowingly or intentionally

distributed or dispensed cocaine base. 21 U.S.C. § 841(a)(1).

      Three undercover detectives testified that they witnessed Gachette involved

in one or both of the charged drug transactions. Each testified that he had no doubt

that Gachette was the individual who on each occasion sold the substance later

identified as crack cocaine. Because the detectives’ testimony was not incredible

as a matter of law, we must accept the jury’s determination that the testimony was

credible. See Calderon, 127 F.3d at 1325. Viewing the evidence in the light most

favorable to the government and drawing all credibility determinations in the

government’s favor, we conclude that there was sufficient evidence for a

reasonable trier of fact to find beyond a reasonable doubt that Gachette knowingly




                                            3
and intentionally distributed cocaine base within 1,000 feet of a playground, and

that he distributed 5 grams or more of cocaine base on a separate occasion.

      AFFIRMED.




                                          4